Title: To George Washington from Peyton Randolph, 6 September 1775
From: Randolph, Peyton
To: Washington, George



Dear Sir
Sepr 6th 1775

I have it in command to transmit to you the thanks of the Convention of Virginia for your faithfull discharge of the important

trust reposed in you as one of their delegates to the Continental Congress. Your appointment to an office of so much consequence to America, and incompatible with your attendance on this duty, was the only reason that cou’d have induced them not to call you to the same service. Your Brother Delegates were unanimous in their acknowledgments, and you will believe it gives me the greatest satisfaction to convey to you the sentiments of your countrymen, and at the same time to give you every testimony of my approbation and esteem.
The Convention appointed Mr Henry Colonel and commander in chief of the Army of Observation to be raised, which is to consist of 1000 men, to be divided into two regiments; Mr William Woodford commands the second; the Lieutenant Colonels are Christian and Scott. Besides these, the colony being divided into sixteen districts, each district is to raise 500 men, who are to be train’d and disciplin’d and are to be paid during the time of training, and whilst in actual Service. Mr Henry is excluded from the Congress, the Convention having resolved that no officer concern’d in the Military shall be a Member of the Congress, Convention or committee of Safety. Mr Pendleton and Bland both resigned, and in their room Colo. Nelson, Mr Wythe, and Colo. Frank Lee are appointed delegates to the Congress.
I am much obliged to you for your letters; that relating to the motion of the men of War and transports did not come to hand ’till the account had been in Virginia some time.
We heard upon the road that Mrs Washington was very well, she was in Maryland to Visit Mrs Custis, who has got a girl.
I shall be much obliged to you to remember me to Edmund from whom I expect to receive a letter next post. I am your most Obedient Servant

Peyton Randolph

